 

Xingguo General Fruit Industry Development Co., Ltd.

 

Company Manager Employment Contract

 

Party A  :  Xingguo General Fruit Industry Development Co., Ltd.

 

Party B  :  HOU Xingping

 

Pursuant to the provisions of the Company’s Articles of Association, Party A,
upon approval by its Executive Director, will employ Party B as the Company’s
manager. The two parties hereto, in order to set forth each party’s rights and
responsibilities, strengthen management and improve performance, and through
friendly consultation, have entered into the agreement as follows.

 

I. Party A decides to employ Party B to serve as Party A’s Company Manager, and
Party B agrees to accept such employment.

 

II. The term of the employment will start on February 1, 2013 and end on January
31, 2018 for a period of 5 years.

 

III.     Party B will report to Party A’s Executive Director and will perform
the following duties:

 

1. Be responsible for the Company’s operation and management and organize the
implementation of the resolutions from the Executive Director.

 

2. Organize the implementation of the Company’s annual operation plan and
investment plan;

 

3. Formulate the Company’s plan for its internal management structure;

 

4. Formulate the Company’s general management policies;

 

5. Formulate the Company’s specific regulations;

 

6. Recommend, appoint or dismiss the Company’s assistant managers and chief
financial personnel;

 

7. Make decisions regarding the appointment or dismissal of other key management
personnel whose appointment or dismissal is outside of the responsibilities of
the Executive Director.

 

 

 

 

8. Perform other duties assigned by the Executive Director.

 

IV. Compensation

 

1. Party A’s monthly salary will be RMB 8,000.00 even and will be paid on the
monthly basis according to Party B’s [sic] salary payment policy.

 

2. Off-days and Holidays: Party B will be entitled to all the State statutory
holidays, official holidays, employee vacation days and other benefits provided
by the Company for its employees.

 

3. Party A must pay Party B’s compensation in full and on time and Party B must
pay taxes on his salary income; Party A will withhold and pay such taxes on his
behalf.

 

V. Party B must abide by all the provisions of the “Corporate Law” and the
Company’s Articles of Association, strictly implement the shareholder meeting
resolutions (or shareholders’ decisions), board resolutions (or the Executive
Director’s decisions) and diligently perform his duties.

 

Party A must provide conditions and support necessary for Party B’s performance
of his duties.

 

VI. During his term of employment, Party B shall not:

 

1. Use his position for personal gain or profit;

 

2. Enter into contracts or engage in transactions with himself or his close
relatives in the name of the Company;

 

3. Operate for himself or for others any business similar in nature to that of
the Company and engage in activities harmful to the Company’s interests;

 

4. Deposit the Company’s assets in any accounts established in his name or in
the name of any others;

 

5. Use the Company’s assets to provide guarantee for the Company’s investors or
for any other individuals or loan obligations;

 

6. Engage in other activities that violate the laws.

 

 

 

 

VII. Termination of Contract

 

1. One month prior to its expiration, this contract may be renewed upon mutual
agreement through consultation and upon approval of the Party A’s Executive
Director. If either party does not intend to renew this contract upon its
expiration, it must notify the other party in writing one month prior to its
expiration.

 

2. If Party B violates the provisions herein or the law, or operates the
business against rules and refuses to correct his actions after Party A’s
notification, Party A shall have the right to terminate this contract
unilaterally.

 

3. If, during the performance of this contract by Party B, Party A determines
that Party B is not qualified for the manager’s responsibilities, Party A shall
have the right to terminate this contract unilaterally.

 

4. If Party B’s operation in violation of the law causes losses to Party A,
Party B must bear legal responsibility and is liable for compensation.

 

VIII.     Other matters not covered herein shall be provided for in a supplement
through mutual and friendly consultation; and all supplemental provisions shall
be the component part hereof.

 

IX. All disputes arising from this contract must be resolved through friendly
consultation between the two parties. If such consultation fails, any dispute
may be submitted to legal proceedings for resolution.

 

X. This contract is in duplicates, with one to Party A and Party B.

 

XI. This contract shall become effective on the day it is executed by signatures
or seals from both parties.

 

XII. This contract is executed on January 31, 2013 in Beijing.

 

Party A (Seal) :   /seal/ Xingguo General Fruit Industry Development Co., Ltd.  
    Party B (Signature) :   /s/ HOU Xingping       Date of Execution:   January
31, 2013

 

 

 